DETAILED ACTION
This action is in response to the amendments filed on 12/18/2018.
Claims 1-20 are examined.
Claims 1, 15, and 20 have been amended.

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. 

112 Rejection
The rejection for claim 7 is reevaluated in light of the amendments. 

102 Rejection
The Applicant (representative) argues that the claimed amendments are not taught by prior art Fridman. Examiner disagrees by the following rationale. 
The Applicant states that prior art does not teach wherein the report messages have a corresponding weight based on conditions for which the report messages are based on. When looking into the specification of the Applicant, it is stated that weights/scale factors can depend on time of day(night, daytime), weather, or traffic [¶ 72-74]. The weights are a general gauge to how credible/reliable the data used is. Fridman states [¶330] :
This database may include a representative sample of drives (with respect to various properties: e.g., time of day, season, weather condition, type of roadway). Feature points (FPs) extracted from frames of different drives at a similar GPS position and heading may be potentially matched within a GPS uncertainty radius. Unmatched FPs may be labeled unreproducible and those matched may be labeled reproducible. A classifier may then be trained to predict the reproducibility label of an FP given its appearance… 
This process is used to create a classifier (weight), which is used to classify how reliable/credible their data is, how reproducible it is. Fridman [¶ 329] states, “may include a method for training a reproducibility classifier, training may be performed in one of the following schemes in order of growing labeling cost and resulting classifier accuracy.” It is understood that the data obtained Fridman’s system undergoes some type of evaluation (classifier) that represents the validity of the data. This is understood to teach the “weight” as disclosed by the claim language. Rejection is reevaluated in light of the amendments (see 102 rejection below)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In the art rejections below the claims have been treated as best understood by the examiner. Any claim not explicitly rejected under this heading is rejected as being dependent on an indefinite claim.
Regarding claim 7, the term "temporary" is a subjective term, which renders the claim indefinite. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. The claim or specification does not supply some standard for measuring the scope of the term, similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
 	What makes a road sign temporary? Are safety cones sectioning off a road for a day temporary? Are construction lights for road construction that takes years of work considered temporary? Are traffic lights different colors temporarily. The claim is understood as any traffic marker that can change. 

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the 

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180023960 (“Fridman”).

As per claim 1 Fridman discloses a computer-implemented method for generating map data for an autonomous driving vehicle, the computer-implemented method comprising [¶ 2 crowdsourcing a sparse map for autonomous vehicle navigation]: 
receiving a set of report messages from a set of autonomous driving vehicles [¶ 13 receiving by a server…navigation information from a plurality of vehicle, ¶ 240 the plurality of landmarks may be identified through image analysis of the plurality of images acquired as one or more vehicles traverse the road segment, Fig. 5 detect traffic lights], wherein the set of report messages indicate a first set of traffic control devices detected in an environment by the set of autonomous driving vehicles, wherein each report message is assigned a corresponding weight based on one or more conditions (classifier) [¶ 11 images of landmarks, ¶ 239 such condensed image signatures can be used to identify a landmark in the form of a general sign, ¶ 267 such as a speed limit sign, ¶ 329 training reproducibility classifier, ¶ 330 classifier based on weather, time of day, Fig. 10]; 
determining whether there are one or more differences between the first set of traffic control devices and a second set of traffic control devices indicated by map data for the environment based on the set of received report messages and corresponding weights [¶ 240 with respect to “crowdsourcing,” in some embodiments, the image analysis to identify the plurality of landmarks may include accepting potential landmarks when a ratio of images in which the landmark does appear to images in which the landmark does not appear exceeds a threshold. Furthermore, in some embodiments, the image analysis to identify the plurality of landmarks may include rejecting potential landmarks when a ratio of images in which the landmark does not appear to images in which the landmark does appear exceeds a threshold, ¶ 329-330 classifier training]; 
generating updated map data in response to determining there are one or more differences between the first set of traffic control devices and the second set of traffic control devices [¶ 212  sparse map 800 may be continuously or periodically updated based on data collected from vehicles as those vehicles continue to traverse roadways included in sparse map 800, ¶ 271]; and
[¶ 212 sparse map 800 may be generated and distributed (e.g., for local storage or via on-the-fly data transmission) for use in navigating one or more autonomous vehicles].  

As per claim 15 Fridman discloses a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising [Fig. 1]: 
receiving a set of report messages from a set of autonomous driving vehicles [¶ 13 receiving by a server…navigation information from a plurality of vehicle, ¶ 240 the plurality of landmarks may be identified through image analysis of the plurality of images acquired as one or more vehicles traverse the road segment, Fig. 5 detect traffic lights], wherein the set of report messages indicate a first set of traffic control devices detected in an environment by the set of autonomous driving vehicles, wherein each report message is assigned a corresponding weight based on one or more conditions [¶ 11 images of landmarks, ¶ 239 such condensed image signatures can be used to identify a landmark in the form of a general sign, ¶ 329 training reproducibility classifier, ¶ 330 classifier based on weather, time of day, Fig. 10] ; 
determining whether there are one or more differences between the first set of traffic control devices and a second set of traffic control devices indicated by map data for the environment based on the set of received report messages and corresponding weights [¶ 240 with respect to “crowdsourcing,” in some embodiments, the image analysis to identify the plurality of landmarks may include accepting potential landmarks when a ratio of images in which the landmark does appear to images in which the landmark does not appear exceeds a threshold. Furthermore, in some embodiments, the image analysis to identify the plurality of landmarks may include rejecting potential landmarks when a ratio of images in which the landmark does not appear to images in which the landmark does appear exceeds a threshold, ¶ 329-330 training a classifier]; 
generating updated map data in response to determining there are one or more differences between the first set of traffic control devices and the second set of traffic control devices [¶ 212  sparse map 800 may be continuously or periodically updated based on data collected from vehicles as those vehicles continue to traverse roadways included in sparse map 800, ¶ 271]; and
 transmitting the updated map data to the set of autonomous driving vehicles [¶ 212 sparse map 800 may be generated and distributed (e.g., for local storage or via on-the-fly data transmission) for use in navigating one or more autonomous vehicles].  

As per claim 20 Fridman discloses a data processing system, comprising:
a processor [Fig. 1]; and
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations comprising [Fig. 1, Fig. 4]: 
receiving a set of report messages from a set of autonomous driving vehicles [¶ 13 receiving by a server…navigation information from a plurality of vehicle, ¶ 240 the plurality of landmarks may be identified through image analysis of the plurality of images acquired as one or more vehicles traverse the road segment, Fig. 5 detect traffic lights], 
wherein the set of report messages indicate a first set of traffic control devices detected in an environment by the set of autonomous driving vehicles, wherein each [¶ 11 images of landmarks, ¶ 239 such condensed image signatures can be used to identify a landmark in the form of a general sign, ¶ 329 training reproducibility classifier, ¶ 330 classifier based on weather, time of day, Fig. 10];  
Atty. Docket No.: 209922.0259.1 (P228) 51determining whether there are one or more differences between the first set of traffic control devices and a second set of traffic control devices indicated by map data for the environment based on the set of received report messages and corresponding weights [¶ 240 with respect to “crowdsourcing,” in some embodiments, the image analysis to identify the plurality of landmarks may include accepting potential landmarks when a ratio of images in which the landmark does appear to images in which the landmark does not appear exceeds a threshold. Furthermore, in some embodiments, the image analysis to identify the plurality of landmarks may include rejecting potential landmarks when a ratio of images in which the landmark does not appear to images in which the landmark does appear exceeds a threshold, ¶ 329-330 training classifier]; 
generating updated map data in response to determining there are one or more differences between the first set of traffic control devices and the second set of traffic control devices [¶ 212  sparse map 800 may be continuously or periodically updated based on data collected from vehicles as those vehicles continue to traverse roadways included in sparse map 800, ¶ 271]; and 
transmitting the updated map data to the set of autonomous driving vehicles [¶ 212 sparse map 800 may be generated and distributed (e.g., for local storage or via on-the-fly data transmission) for use in navigating one or more autonomous vehicles].  

As per claims 2 and 16 Fridman discloses further wherein determining there are one or more are differences between the first set of traffic control devices and the second set of traffic control devices comprises: 
determining whether the set of autonomous driving vehicles comprises a threshold number of autonomous driving vehicles [¶ 175 analyzed junction of detected traffic lights, impact confidence level… delegates control to driver of the vehicle (number of vehicles drive the through the road segment junction and submit image analysis of said junction/traffic lights; if too many discrepancies occur through analyzed data, confidence level falls and does not meet the threshold for allowing autonomous driving), ¶ 265 the constructed model may be used for steering once a convergence criterion is met].  
As per claims 3 and 17 Fridman discloses further wherein determining whether there are one or more are differences between the first set of traffic control devices and the second set of traffic control devices comprises: 
determining whether the set of report messages comprises a threshold number of report messages [¶ 240 the image analysis to identify the plurality of landmarks may include accepting potential landmarks when a ratio of images in which the landmark does appear to images in which the landmark does not appear exceeds a threshold].  
As per claims 4 and 18 Fridman discloses further wherein determining whether there are one or more are differences between the first set of traffic control devices and the second set of traffic control devices comprises: 
determining a set of times when the set of report messages was received from the set of autonomous driving vehicles [¶ 167 time based measurements].  
As per claims 5 and 19 Fridman discloses further wherein determining whether there are one or more are differences between the first set of traffic control devices and the second set of traffic control devices comprises:
determining a set of weather conditions in the environment when the set of report messages was received from the set of autonomous driving vehicles [¶ 251 detect environmental conditions, provide said information].  
As per claim 6 Fridman discloses further wherein the updated map data indicates that a first traffic control device has been added to the environment [¶ 275 identify model changes].  
As per claim 7 Fridman discloses further wherein the updated map data indicates that the first traffic control device is temporary [¶ 276 data indicating temporary lane closure].  
As per claim 8 Fridman discloses further wherein the updated map data indicates that a first traffic control device has been removed from the environment [¶ 275 identify model changes such as… removal of signs, update the model upon receiving new data from the vehicles].  
As per claim 9 Fridman discloses further wherein the updated map data indicates that a first traffic control device has been moved to a different location in the environment [¶ 271 new data indicates landmark is replaced with another landmark (landmarks are first recognized by the system, when then can indicate a change from one landmark to the other)].  
As per claim 10 Fridman discloses further wherein the set of autonomous driving vehicles were previously located in the environment or are currently located in the environment [¶ 212 data collected from vehicles as those vehicles continue to traverse roadways included in sparse map].
As per claim 11 Fridman discloses further wherein the set of report messages further comprises sensor data [¶ 5 navigation response takes into account sensor data].  
As per claim 12 Fridman discloses further wherein the sensor data comprises video data generated by a set of cameras of the set of autonomous driving vehicles [¶ 5 may use cameras, ¶ 92 image processing..  may include video inputs…, Fig. 26].  
As per claim 13 Fridman discloses further wherein the sensor data comprises radar data generated by a set of radar units of the set of autonomous driving vehicles [¶ 152 use capture devices, e.g. radar, lidar…].  
As per claim 14 Fridman discloses further wherein the sensor data comprises light detection and range (LIDAR) data generated by a set of LIDAR units of the set of autonomous driving vehicles [¶ 152 use capture devices, e.g. radar, lidar…].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836.  The examiner can normally be reached on 10-6pm on campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL A. CASTRO

Art Unit 3662



/P.A.C/Examiner, Art Unit 3662                                                                                                                                                                                                        

/TUAN C TO/Primary Examiner, Art Unit 3662